124 Ga. App. 158 (1971)
183 S.E.2d 238
SCOTT PROPERTIES, INC.
v.
LAWSON et al.
46249.
Court of Appeals of Georgia.
Submitted June 1, 1971.
Decided July 2, 1971.
Peek, Whaley & Haldi, J. Corbett Peek, Jr., R. Joseph Costanzo, Jr., for appellant.
Hatcher, Meyerson, Oxford & Irvin, Clifford Oxford, for appellees.
DEEN, Judge.
The appellant enumerates error on the judgment of the trial court, after hearing evidence, on the grounds that it is contrary to the evidence, without evidence to support it, against the weight of the evidence, and contrary to law and the principles of justice and equity. All these grounds invoke a consideration of the evidence presented on the trial in which the plaintiff sought to recover alleged earned but unpaid sale commissions in the sum of $14,891.38 and lost profits in the sum of $56,000 due to a sale of the property by the defendant without protection of the plaintiff's rights under the contract as exclusive selling agent of cemetery lots. The appellant did not specify a transcript of the evidence and none appears in the record on appeal. There is accordingly no question presented which can be passed on by this court. Seaton v. Redisco, 115 Ga. App. 80 (153 SE2d 728); Commercial Nat. Bank of Cedartown v. Moore Ford Co., 121 Ga. App. 424 (174 SE2d 201).
*159 Judgment affirmed. Bell, C. J., and Pannell, J., concur.